Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 1 of 53 Page ID
                                 #:14901



                            EXPERT REPORT OF MICHAEL BELCH
                                                 In connection with
                     Orgain, Inc., v. Northern Innovations Holding Corp. et al.

I have been retained by ORGAIN, INC., to conduct a marketing research study to

determine if the trade dress of the Orgain Organic Protein branded plant-based

protein powder is associated with a single source—a criterion often considered in

the determination as to whether a brand has achieved secondary meaning.1 The

facts set forth herein are true of my own personal knowledge, and if called upon to

testify thereto, I could and would competently do so under oath.

                                              QUALIFICATIONS

1.         I am a Professor of Marketing at San Diego State University, where I have

taught since 1976. I am also the founder and director of the Centre for Integrated

Marketing Communications at San Diego State. I have also taught in a visiting

capacity at the University of California, San Diego and at the University of

California, Irvine. I have taught professional seminars at Southern Methodist

University as well in various countries in Asia, Europe and South America. I have

conducted in-house marketing seminars for numerous business to business and

business to consumer companies.




1
    I have been asked to assume that the trade dress associated with the subject product is not inherently distinctive.
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 2 of 53 Page ID
                                 #:14902



2.    I received my B.S. in Marketing from the Pennsylvania State University in

1970, my M.B.A. from Drexel University in 1973, and my Ph.D. from the

University of Pittsburgh in 1976. My major at the University of Pittsburgh was

Consumer Behavior, with a minor in Applied Social Psychology.

3.    I am a member of the Association for Consumer Research and the American

Academy of Advertising.

4.    I am currently on the Editorial Review Board of the Journal of Advertising,

and the International Journal of Advertising, and an ad hoc reviewer for the,

Journal of Advertising Research, Journal of the Academy of Marketing Sciences,

and the Journal of Marketing Communications. I also review for a number of

associations’ Conference Proceedings. I recently received an award as “Best

Reviewer” by the International Journal of Advertising.

5.    My areas of specialization in Marketing are in Integrated Marketing

Communications, Advertising, and Consumer Behavior. I am co-author of the

world’s leading text in Integrated Marketing Communications titled Advertising

and Promotion: An Integrated Marketing Communications Perspective, which is

now in its 12th edition, and is used in over 600 universities in the United States and

translated into 11 languages. I have published over 50 articles in refereed journals

and conference proceedings. I have also conducted in-house seminars for a number

of major corporations and have provided consulting services to many as well.
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 3 of 53 Page ID
                                 #:14903



6.      I was elected to serve as the 2012-2013 Giep Franzen Fellow by the

Foundation for Fundamental Research on Brand Communications (SWOCC) at the

University of Amsterdam. This annual award is given to a scholar as recognition as

the year’s outstanding contributor to the field of advertising research in Europe.

7.      A current copy of my curriculum vitae is attached as Exhibit A to this

declaration.

8.      My rate of compensation for this assignment is $550.00 per hour. This rate

is not dependent upon the outcome of this case.

                                           ASSIGNMENT

9.      I have been asked to conduct a research study to determine whether Orgain’s

trade dress for its plant-based protein product is recognized by consumers on the

basis of the brand’s trade dress. In other words, do consumers recognize the trade

dress as emanating from a single source. As noted by Bednall, et.al, secondary

meaning has been defined as (1) a “mark or dress that identifies one product”

(liberal definition); (2) the “mark or dress identifies the product of one, perhaps

anonymous company” (moderate definition); and/or (3) the “Mark or dress

identifies one company” (conservative definition).2 This report describes the

research conducted for the purpose of determining whether consumers consider the


2
 David H.B. Bednall, Phillip Gendall, Janet Hoek, and Stephen Downes “Color, Champagne, and Trademark
Secondary Meaning Surveys: Devilish Detail,” The Trademark Reporter, Vol. 1-2, 2012, p.972.
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 4 of 53 Page ID
                                 #:14904



trade dress of the Orgain Organic Protein branded plant-based protein powder as

emanating from a single source.

                                  THE RESEARCH STUDY

10.       An online survey was designed, pretested, and then conducted during the

period of March 16 to March 31, 2020. The survey was designed by me and

administered by the research firm Luth Research of San Diego, CA. A double

blind methodology was employed to ensure that survey participants, as well as the

employees of Luth Research, had no indication of the purpose of the survey or its

sponsor.

11.       The research design met the requirements of the guidelines established by

the Federal Judicial Center in 2004 for properly conducting legal research. 3

          Sample

12.       Participants in the study were selected to match the target market profiles for

purchasers and potential purchasers for Orgain’s brand of organic protein powder

in the U.S. market.          Specifically, participants were 18 or older, had to have

shopped in the past year at an online retailer or at a brick and mortar store, and had

purchased a plant-based protein powder in the past 6 months.                        In addition,

participants were screened to ensure that they were not employed by a company

3
    Federal Judicial Center, The Manual for Complex Litigation, fourth 11.493 at 103 (2004).
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 5 of 53 Page ID
                                 #:14905



that was engaged in: (1) market research or advertising ; (2) marketing research; or

(3) a company that makes, manufactures, or sells protein powder, nut milk, or

protein snack bars. The composition of the sample is reported in APPENDIX I. A

total of 305 completed, validated survey responses were retained for analysis.

Procedures

13.   Once participants had passed all screening and qualifying criteria for the

study, they were sorted, at random, to participate either in the experimental

treatment condition or control treatment condition versions of the study.

Participants were provided instructions that (1) reinforced that there were no

right or wrong answers; (2) they should respond “don’t know” if they did not know

or were unsure how to answer a particular question; (3) not to look up or refer to

outside materials; and (4) that the study was conducted by an independent research

organization.

14.   Then, depending on whether the participant was selected into the test

condition or treatment condition, they were shown either a photo of the Orgain

package with the house brand Orgain removed (test condition- APPENDIX II) or

the control (APPENDIX III). Afterward, participants were asked whether they

could see the image clearly.

15.   The control image was included to measure the level of “noise” that might

occur. The control was designed to meet the criteria set forth by Diamond: “The
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 6 of 53 Page ID
                                 #:14906



general principle for choosing an appropriate control is easily stated: It should

share as many characteristics with the experimental stimulus as possible, with the

key exception of the characteristic whose influence is being assessed.” The control

question or questions should use a mark similar enough to the actual mark that it

provides an accurate measure of the confusion created by the accused mark, not by

some other similarity.” 4

16.     The use of a proper control ensures that the experiment is capable of

precisely estimating the noise that might occur not directly related to the issue

tested. The percent of people who consider the control image to be from a single

source is thus treated as the estimate of noise in the study. This noise estimate is

then subtracted from the percentage of people in the treatment group (the Orgain

packaging with house brand removed) who identified the focal image from a single

source. This final statistic provides a precise estimate of the percent of people who

identify the Orgain package to be from a single source because of the specific trade

dress elements of the packaging at issue. As can be seen in Appendix III, the

control employed here meets these qualifications.

17.     Once the respondent indicated that they could see the image clearly, they

were asked:



4
 S.S. Diamond, Control Foundations: Rationales and Approaches, in Trademark and Deceptive Advertising
Surveys, 210 (ABA, eds diamond & Swann, 2012).
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 7 of 53 Page ID
                                 #:14907



               Please look at the image. Do you associate this image with…?

               1. The package design of one company or brand

               2. The package design of more than one company or brand

               3. The package design of no particular company or brand
               4. Don’t know / none

       The order of the first two response choices were randomized to avoid order

       bias.

18.       If the respondent answered that the image was the package design of one

company or brand, they were asked the follow up question:

                   What makes you say that? (Please type in your response)

       and asked to explain in their own words why they selected that choice

       (APPENDIX IV).

19.    The first question was asked so as to make the determination as to whether

or not customers associate the trade dress with a single, albeit anonymous source.

The follow up open-ended question asked those respondents who did identify the

package as being from a single source was asked to provide some understanding of

their rationale.

       After completing these questions, participants then answered basic

       demographic questions and performed a quality control check.
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 8 of 53 Page ID
                                 #:14908



20.        As noted, Luth Research collected the data. Data analysis, reporting of

results, and conclusions were conducted by me with assistance from Professor

Andrew M. Baker, Ph.D. of San Diego State University, my research associate.

21.        The procedures used in this study followed the guidelines and procedures for

proper questioning in legal cases to determine source determination. The precise

wording and presentation of the study and survey questions are attached hereto. 5

The results of all surveys are provided in APPENDIX V. The verbatim responses

were recorded and aggregated for analysis (APPENDIX VI).

                                         RESULTS

    22.    Table 1 shows the quantitative results of the study.




5
    Raw data available upon request.
                 Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 9 of 53 Page ID
                                                  #:14909




                                                TABLE:1
                                       ORGAIN FULL SAMPLE RESULTS

                                                         Count              % Within Experimental Condition
                                                 Control     Test Package    Control         Test Package
Answers                                          Package       [Orgain]     Package            [Orgain]
The package design of one company or brand         35             90          23%                 59%
The package design of more than one company or
brand                                              14             12           9%                 8%
The package design of no particular company or
brand                                               98            44           64%                29%
Don't know / none                                   5             7            3%                  5%
Grand Total                                        152           153          100%               100%

Net Single Source =                                      36%
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 10 of 53 Page ID
                                 #:14910




23.   As shown in Table 1 a total of n=90 (59%) of the respondents in the test

condition identified the package (Orgain) as belonging to one company or brand.

In the control condition a total of n=35 (23%) believed that the control package

design was that of one company or brand. Overall, the net number of respondents

that believed the test (Orgain) package was the design of one company or brand

was 36% (59% - 23%).

24.   As noted, if the respondent in either the test or control group indicated that

they believed the package design was that of one company or brand, they were

asked a follow-up open ended question asking them to explain why they felt that

way. All responses were recorded verbatim and provided in APPENDIX VII.


25.   A review of the verbatim responses categorized and shown in Table 2

indicates that a number of respondents have had exposure and are familiar with the

Orgain brand even though not specifically recalling the Orgain brand name. The

table shows only a sample of the verbatim responses that could be classified under

each category (verbatims were assigned to one category only).
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 11 of 53 Page ID
                                 #:14911



                                     TABLE 2


      QUALITATIVE (VERBATIM) RESPONSES WITH SELECTED
                   REPRESENTATIVE VERBATIMS
Category /Example response

Specifically mention Orgain: 8 of 90 (8.9%)

-   Because it is for the orgain brand

-   I know the brand, it’s Orgain

- I know this product is made by Orgain because this is one of the protein
powders that I use frequently

- I am used to seeing protein powders that aren’t white in the background. I
associate this image with Orgain because this is what their packaging looks like.

Seen/familiar : 16 of 90 (17.8%)

       -   I have seen this before

       - I recognize the packaging. I have purchased it in the past

       - I am familiar with this brand, so I associate the colors and design with it

       - It looks very familiar, just can’t remember the name

Purchased: 16 of 90 (17.8%)

       - Because it is the brand that I bought

       - I have bought it before

       - I have try this brand before

       - I have experience buying this product already

One brand/unique: 9 of 90 (10%)

       - I only know it as one brand
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 12 of 53 Page ID
                                 #:14912



       - It looks like it originates from one manufacturer

       - It looks like something from a big brand of protein

       - It only represents one brand

Organic/organic protein: 9 of 90 (10%)

       -   Organic Protein

       -   Organic Protein is the brand

       -   Organic Protein is clearly the name you see first as the company brand.

       -   The name is Organic Protein

Other: Not clearly classifiable: 32 of 90 (35.5%)

NOTE: All spelling appears exactly as in verbatims

Not all responses fit exactly into a specific category. Verbatims reviewed by two
researchers independently then differences resolved through discussion. Number of
respondents in each category should be treated as approximate.




26.   The categories in Table 2 demonstrate these respondents recognized the

Orgain trade dress packaging. For example, in addition to specifically saying they

know it is Orgain, the response “seen before” is evidence that respondents are

connecting the package to the package bearing the Orgain brand they have seen in

the marketplace; “bought before” is essentially the the equivalent of them saying

Orgain [since this response is open-ended, they just elected to explain it without

using the brand name Orgain per se]; and in the final category others identify it as

being of just one brand.
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 13 of 53 Page ID
                                 #:14913



27.        Thus, among the 90 people who identified the Orgain package without the

brand name present as belonging to Orgain indicates that Orgain’s trade dress is

very distinctive and connected to this single source. As shown, 44.8% (8.9 + 17.8 +

17.8) of respondents who indicated single source explicitly linked it in some way

to the real world Orgain.

                                                       CONCLUSIONS

28.        As noted by McCarthy, a number of factors are to be considered in an

attempt to determine secondary meaning. One factor considered in this

determination is that of survey evidence. As noted by McCarthy, “Many cases

recite that proof of secondary meaning is sufficient if it shows that a “significant”

or “substantial part” of the buying class use the designation to identify a single

source”. 6 The courts however, have not been consistent as to the determination of

the percentage of persons required to constitute a “significant” amount.

29.        Percentage figures in the 10% to 25% range without any other corroborating

evidence have been considered to be insufficient to prove secondary meaning.

Percentage figures over 50% have been identified as clearly sufficient to show

secondary meaning. “However, figures of 46% and 37% have also been found

sufficient” by some courts where others have found 30% or more to be probative

of secondary meaning.

6
    McCarthy on Trademarks and Unfair competition; 32:190 (4th ed.) 2014
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 14 of 53 Page ID
                                 #:14914



30.   The results of this study, employing a very stringent control, led to 36% of

the respondents indicating the package design could be attributed to a single

source. For women, this figure was 39%.

31.   It should be noted that the control used in this study was a very stringent

one. The use of a stringent control image, --that is, one which shares as many

similarities as possible with the original packaging albeit not including the precise

stylistic elements contested to comprise trade dress-- is evidenced by the relatively

high rate of respondents identifying the control image as coming from a single

course (23%). Since this number is used as a means to remove the “noise” from

the single source estimate in the treatment condition (59%), the use of this

stringent control image has the effect of potentially suppressing the true magnitude

of the single source percentage reported in the treatment condition (Orgain

package). As such, the net 36% single source estimate for the Orgain packaging

should be interpreted as a conservative estimate of the true single source rate in the

marketplace.

32.   When the qualitative (open ended) responses are carefully reviewed, they

provide even more of an indication that respondents perceived the Orgain trade

dress as emanating from a single source. Without always specifying Orgain per se,

the evidence is clear that respondents have seen, and recognize the trade dress as

belonging to Orgain.
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 15 of 53 Page ID
                                 #:14915
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 16 of 53 Page ID
                                 #:14916



                                  APPENDICES



            EXHIBIT A:             VITA

            I.     SAMPLE DEMOGRAPHICS

            II.    TEST IMAGE

            III.   CONTROL IMAGE

            IV.    SURVEY INSTRUMENT AND LINK

            V.     RESULTS

            VI.    VERBATIMS
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 17 of 53 Page ID
                                 #:14917




                                  EXHIBIT A

                            MICHAEL BELCH VITA
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 18 of 53 Page ID
                                 #:14918




                                               VITA


                                    MICHAEL A. BELCH


HOME:       P.O. Box 1005                      BUSINESS:    Department of Marketing
            Del Mar, CA 92014                               San Diego State University
            858.792.7974                                    San Diego, CA 92182
                                                            619.594.5319


PRESENT POSITION:           Professor of Marketing
                            San Diego State University

EDUCATION

1976        Doctor of Philosophy- Business Administration
            University of Pittsburgh
                   Major: Consumer Behavior
                   Minor: Social Psychology

1973        Master of Business Administration
            Drexel University
                   Major: Marketing

1970        Bachelor of Science
            Pennsylvania State University
                   Major: Marketing


ACADEMIC EMPLOYMENT

1983-       Professor of Marketing
Present     San Diego State University

2006-       Visiting Professor of Marketing
Present     University of California, Irvine

1989-1999   Visiting Professor of Marketing
            International Relations & Pacific Rim Studies
            University of California, San Diego

1980-1983   Associate Professor of Marketing
            San Diego State University

1976-1980   Assistant Professor of Marketing
            San Diego State University
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 19 of 53 Page ID
                                 #:14919




1973-1976      Instructor
               Robert-Morris College
               Pittsburgh, Pennsylvania
               Teaching emphasis: Graduate seminars and undergraduate courses in Integrated
               Marketing Communications,, Consumer Behavior, and Marketing Management.

               Teaching has also included Executive Development, Continuing Education, Executive
               MBA programs and Marketing Seminars for Marketing Professionals.


COMMERCIAL EMPLOYMENT

1970-1973      Marketing Representative
               General Foods Corporation
               Philadelphia, Pennsylvania


PROFESSIONAL ORGANIZATIONS

Association for Consumer Research
American Marketing Association
American Academy of Advertising

AWARDS AND HONORS

Outstanding Marketing Professor, American Marketing Association Student Chapter, 198l, 1983, 1986,
1989, 1993, 1995, 2004, 2006

Excellence in Teaching Award, SDSU College of Business, 1995.

Outstanding Marketing Professor, Delta Sigma Pi Business Honorary Fraternity, 1983.

Distinguished Professor Program, Advertising Research Foundation, 1981.

Outstanding Paper, Advertising and Promotions Tract, Academy of Marketing Science, 1981.

Margaret Sellers Award to San Diego’s Outstanding Marketer, San Diego Direct Marketing Association,
2004

Giep Franzen Fellow, The Foundation for Scientific Research on Commercial Communication
(SWOCC), University of Amsterdam, 2012.
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 20 of 53 Page ID
                                 #:14920




BOOKS

       An Introduction to Advertising and Promotion Management, Richard D. Irwin, Inc.,1990, 1993,
       1995, 1998, 2001, 2003, 2007, 2009, 2012, 2015,2018 (with George Belch).

       Instructor's Manual to accompany Consumer Behavior, J. Zaltman and M. Wallendorf, New
       York: John Wiley Co., 1979.



PUBLICATIONS

Journal Articles

       “Why Marketers are Getting it All Wrong,” International Journal of Strategic Innovative
       Marketing, Strategic Innovative Marketing: 5th IC-SIM, Athens, Greece 2016, pp. 529-
       533.

       “The Role of New and Traditional Media in the Rapidly Changing Marketing
       Communications Environment,” International Journal of Strategic Innovative Marketing,
       Vol. 1 (3), 2014, pp. 130-136. (with George E. Belch)

       “A Content Analysis of Study of the use of Celebrity Endorsers in Magazine Advertising,”
       International Journal of Advertising, 32 (3) 2013, pp. 369-389, (with G.E. Belch)

       “The Future of Creativity in Advertising,” Journal of Promotion Management, Vol.19, Issue 4,
       pp. 395-399. August 2013. (with G.E. Belch)

       “A Managerial Investigation into the Product Placement Industry”, Journal of Advertising
       Research, March 2005, pp. 73-92 (with Cristel Russell)

       “Teen Internet Mavens: Influence in Family Decision-Making”, Journal of Business Research
       Vol 58 (5), May 2005, pp. 569-575 (with Laura Flurry and Kathleen Krentler)

       “Family Decision Making at the Turn of the Century: Has the changing structure of households
       impacted the family decision-making process”? Journal of Consumer Behavior, Volume 2(2),
       December 2002, pp. 111-124. (with Laura Willis)

       “An Experimental Investigation of Electronic Focus Groups”, Information and Management
       Journal, 2002 (with A. Easton and G. Easton)

       “Improving Performance Through Experiential Learning”, Journal of Learning Enhancement,
       Fall 1998.

       "The Effects of Sexual and Non-Sexual Advertising Appeals and Information Level on
       Cognitive Processing and Communication Effectiveness," Journal of Advertising, Vol. 19,
       l, 1990, with G.E. Belch and J. Severn.
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 21 of 53 Page ID
                                 #:14921




      "Effects of Advertising Communications: Review of Research, Research in Marketing, Vol. 9,
      1987, pp. 59-117 (with G. Belch and A. Villarreal).

      "Bank Involvement with Export Trading Companies," Journal of Small Business, Vol. 10, No. 4,
      Spring, 1986, pp. 19-28 (with A. De Noble).

      "Parental and Teenage Child Influences in Family Decision Making," Journal of Business
      Research, Vol. 13, April 1985, pp. 163-75, (With G.E. Belch and G. M. Ceresino) Impact

      "An Examination of Parental and Teenager Influences in Family Decision Making,"
      Journal of Business Research, Fall, 1983 (with G. Belch).

      "A Segmentation Strategy for the 1980's: Profiling the Socially and Ecologically Concerned
      Consumer Through Life Style Analysis," Journal of the Academy of Marketing Science, Spring
      1983.

      "Sex Roles and Acceptance of Response to 'Gendered' Ads," Journal of Advertising
      Research, April 1982 (with R. Settle and P. Alreck).

      "Identifying the Socially and Ecologically Concerned Segment Through LifeStyle Research:
      Initial Findings," The Conserver Society, 1979.

      "Utilizing Buyer's Needs as a Basis for the Development of Industrial Sales Strategies," Business,
      September/October 1979 (with Robert Haas).

      "The Products-Needs Matrix as a Methodology for Promoting Anti-Consuming," Research in
      Marketing, 1978 (with Robert Perloff).


      "Anti-Social Personality Traits and New Product Acceptance," Journal of Marketing Decision
      Sciences, 1978.




Conference Proceedings

      “Deception on the Internet: Consumers’ Knowledge and Perception of Potentially Misleading
      Practices,” 19th Corporate and Marketing Communications Conference, Milan, Italy, April 2014.

      “The Role of Social Media in the IMC Program,” 2nd International Conference on Strategic
      Innovative Marketing, Prague, Czech Republic , September 2013.

      “Measuring Effectiveness in the New Media Environment,” The 16th International Conference on
      Marketing and Communications, Athens, Greece, 2011.

      “The Current State of Integrated Marketing Communications,” in 21st Century Communication;
      William F. Eadie, ed., Los Angeles, Sage Publications, 2009 pp. 815-822, (with G. Belch)
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 22 of 53 Page ID
                                 #:14922


      “Integrated Marketing Communications,” in The International Encyclopedia of Communication,
      Malden, MA., Blackwell Publishers, 2008, pp. 2297-2300. (with G. Belch)

      “Evaluating the Effectiveness of Elements of Integrated Marketing Communications: A Review
      of Research,” in IMC: A paradigm shift from the traditional media planning, Icfai University
      Press, Bangalore, India, 2007.

      “The New Media Landscape: How Technology is Changing Marketing Communications,” paper
      presented at the 14th Meeting of Researchers in Biometrics//Statistics, Dubrovnik, Croatia, 2007

      “IMC: Time to Move Forward,”, European Marketing Association, Athens, Greece, May 2006
      (with K. Krentler, A. Curuana)

      “Teen Influence in Family Decision Making,” European Marketing Association, Athens,
      Greece, May 2006 (with K. Krentler)

      “Internet Mavens, Market Mavens, & Opinion Leaders: A Preliminary Examination" World
      Marketing Conference, Muenster, Germany, 2005 (with Kathleen A. Krentler, and Laura A.
      Flurry.)

       “Profiling the Teen Internet Maven”, Academy of Marketing Science, 2003, (with Laura Flurry
      and Kathleen Krentler)

      “GSS: Old Dog, New Tricks”: Applying GSS to Marketing Research”, Information Research
      Management Association, January 2000 (with A. Easton, G. Easton)

      “A Content Analysis of Russian Television Commercials “, Academy of Marketing Sciences,
      Malta, 1999.

      “A Content Analysis of Prime Time Television Commercials Reflecting Appeals Used in
      Russia,” Proceeding Academy of Marketing Science World Marketing Congress, 1999
      (with G. E. Belch and Irina Yuzhakova)

      “Integrated Marketing Communications: An Integrated Framework for Measurement,”
      Western Decision Sciences, 1996 (with M. Curren, K. Harich).

      “Establishing Resource Development Priorities in SME’s,” 41st Council of Small Business
      World Conference: Stockholm, Sweden, 1996 (with Ken Marino).

      An Exploratory Investigation of Teenagers Attitudes Toward Anti-Drug Advertising,
      European Advances in Consumer Research, Vol. 2, Copenhagen, Denmark, 1995 ( with G.
      Belch).

      "An Exploratory Investigation of Teenagers' Attitudes Toward Anti-Drug Appeals" in
      European Advances in Consumer Research Volume II, Association for Consumer
      Research, Fleming Hansen (ed.), Association for Consumer Research, 1995. (with G.E.
      Belch)

      "Toward Development of a Model and Scale for Assessing Consumer Receptivity to
      Foreign Products and Global Advertising" in European Advances in Consumer Research
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 23 of 53 Page ID
                                 #:14923



      Volume I, W. Fred Van Raaij and Gary J. Bamossy, (eds.) Association for Consumer
      Research, 1993. (With G.E. Belch)

      "A Comparison of German and American Consumer Cognitive and Affective Reactions
      to Irritating and Non-Irritating TV Commercials," Association for Consumer Research,
      Amsterdam, June 1992 (with G. Belch).

      "Toward the Development of a Model and Scale for Assessing Consumer Receptivity to
      Foreign Products and Global Advertising," Association for Consumer Research,
      Amsterdam, June 1992 (with G. Belch).

      "An Analysis of Immediate versus Delayed Measures of Cognitive Response Across
      Various Levels of Exposure," American Marketing Association, 1991 (with G. E. Belch
      and Melanie Jones).

      "Rattlesnake Wine Cooler," Case Research Journal, North American Case Research
      Association, William Naumes, ed., Durham, N.H., Autumn 1990, pp. 140-174 (with L.
      Eugene Apple).

      "An Analysis of Immediate Versus Delayed Measures of Cognitive Response Across
      Various Levels of Exposure," in Proceedings of 1991 Winter Marketing Educators'
      Conference--New Directions for Research in Marketing - Contemporary and
      Interdisciplinary Perspectives. (With G. E. Belch and M. Jones), 1991.

      "The Application of An Expectancy Functional Theory to Examine Attitudes of Boycotters
      and Nonboycotters of a Consumer Product," Advances in Consumer Research, Vol. 14,
      Association for Consumer Research, 1987. (With G. E. Belch)

      "The Historical Evolution of Advertising/Consumer Behavior Related Research," in
      Proceedings, Association for Consumer Research International Conference, Singapore,
      1985. (With G. E. Belch)

      "The Application of an Expectancy-Value Operationalization of Functional Theory to Examine
      Attitudes of Boycotters and Nonboycotters of a Consumer Product," Advances in Consumer
      Research, Vol. 14, 1986, pp. 232-236.

      "The Historical Evolution of Advertising/Consumer Behavior Related Research," Proceedings of
      the Association for Consumer Research, 1st International Conference, Singapore, 1985 (with G.
      Belch).

      "An Investigation of the Effects of Repetition on Cognitive and Affective Reactions to
      Humorous and Serious Television Commercials," Advances in Consumer Research, Vol.
      11, Association for Consumer Research, 1984. (With G. E. Belch)

      "An Investigation of the Effects of Repetition on Cognitive and Affective Reactions to Humorous
      and Serious Television Commercials," Advances in Consumer Research, October 1983 (with G.
      Belch).
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 24 of 53 Page ID
                                 #:14924


      "Consumer Perceptions of Age Role Prescriptions for the Elderly," Association of Consumer
      Research Health Care Conference, April 1982 (with G. Belch, R. Settle and P. Alreck).

      "Psychophysical and Cognitive Responses to Sex in Advertising," Advances in Consumer
      Research, Vol. 9. 1982 (With G. E. Belch, B. Holgerson and J. Koppman)

      "An Examination of Advertising Execution Related Cognitions as Mediators of
      Commercial Message Acceptance in Developments in Marketing Science," Proceedings of
      the Sixth Annual Conference of the Academy of Marketing Science, Vol. V, Vinay Kothari
      (Ed.) 1982, 62-65. (With G.E. Belch)

      "Consumer Perceptions of Age Role Prescriptions for the Elderly," Proceedings, Advances
      in Health Care Research, 1982. (With G.E. Belch and R. B. Settle)

      "An Examination of Consumers' Perceptions of Purpose and Content of Corrective
      Advertising," Advances in Consumer Research, Vol. 9, Association for Consumer
      Research, 1982. (With G.E. Belch and R. B. Settle)

      "An Examination of Advertising Execution Related Cognitions as Mediators of Commercial
      Message Acceptance," Proceedings of the Academy of Marketing Science, 1982 (with G. Belch).

      "A Standardized Scale of Specific Age Role Dimensions and Their Effects," Proceedings,
      American Institute for Decision Sciences, Western Regional Conference, Hilo, HI, 1981.
      (With G.E. Belch, R. B. Settle and P. Alreck)

      "F-A-S-T: A Standard Measure of Temporics," Proceedings of the American Psychological
      Association, 1981 (with R. Settle and P. Alreck).

      "An Examination of Consumers' Perceptions of Purpose and Content of Corrective Advertising,"
      Advances in Consumer Research, Association for Consumer Research, October 1981 (with G.
      Belch, R. Settle and L. Delucchi).

      "Psychophysiological and Cognitive Responses to Sex in Advertising," Advances in Consumer
      Research, Association for Consumer Research, October 1981 (with G. Belch and G. Holgerson).

      "Consumer Attitudes Toward Regulatory Practices in Advertising," Proceedings of the American
      Institute for Decision Sciences, 1981 (with D. Sciglimpaglia and L. Bryant).

      "The Dimensions of Sex Role Prescriptions," Proceedings of the Southwestern Marketing
      Association, 1981 (with R. Settle and P. Alreck).


      "A Standardized Measure of Sex Role Prescription," Developments in Marketing Science,
      Proceedings of the Fifth Annual Conference, Academy of Marketing Science, May 1981 (with R.
      Settle and P. Alreck).

      "Temporic Effects on Opinion Leadership, Brand Loyalty, and Perceived Risk," Proceedings of
      the American Marketing Association, 1981 (with R. Settle and Pamela L. Alreck).
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 25 of 53 Page ID
                                 #:14925


      "A Standardized Scale of Specific Age Role Dimensions and Their Effects," Proceedings of the
      American Institute for Decision Sciences, 1981 (with R. Settle, G. Belch and P. Alreck).

      Sex Role Acceptance and Response to 'Gendered' Ads," Proceedings of the Academy of
      Marketing Sciences, 1981 (with R. Settle and P. Alreck).

      "Conflict in Family Decision Making: An Exploratory Investigation," Advances in
      Consumer Research, Vol. 7, Association of Consumer Research 1980. (With G.E. Belch
      and D. Sciglimpaglia)

      "Viewer's Evaluations of Cinema Advertising," Proceedings of American Institute for
      Decision Sciences, March 1979 (with Don Sciglimpaglia).

      Measuring Social Values with Perloe's Social Values Questionnaire: An Examination,"
      Proceedings of American Institute for Decision Sciences, March 1979 (with Jim Beatty).

      "Conflict in Family Decision Making: An Exploratory Investigation," Advances in Consumer
      Research, Vol. 7, 1979 (with George Belch).

      "An Evaluation of a Multi-Media Course in Consumer Behavior," Western Marketing Educators'
      Conference, 1978.

      "Demographic and Cognitive Factors Influencing Viewers Evaluations of Sexy Advertisements,"
      Advances in Consumer Research, Vol. VI, 1978 (with Don Sciglimpaglia).

      "Social Class Determinants of Leisure Activities," Advances in Consumer Research, Vol. VI,
      1978 (with Robert B. Settle and Pamela L. Alreck).

      "Identifying the Socially and Ecologically Concerned Segment Through LifeStyle Research:
      Initial Findings," The Conserver Society, 1979.

      "Toward an Anti-Consuming Ethic," American Psychological Association, 1974 (with Robert
      Perloff).



Book Chapters

      “Integrated Marketing Communications” in The International Encyclopedia of
      Communications Volume V, Update and Revised; (Wolfgang Donsbach, ed.) 2014,
      (Malden, MA: Blackwell Publishing), pp.2297-2301. (with G.E. Belch), 2014

      “Integrated Marketing Communications,” in 21st Century Communication: A Reference
      Handbook, Volume 2, (William F. Eadie, ed.) 2009 (Thousand Oaks, CA: Sage Publications, Inc.,
      pp. 815-821. (with G.E. Belch)

      “Integrated Marketing Communications” in The International Encyclopedia of
      Communications Volume V, (Wolfgang Donsbach, ed.) 2008, (Malden, MA: Blackwell
      Publishing), pp.2297-2301. (with G.E. Belch)
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 26 of 53 Page ID
                                 #:14926




       “Evaluating the Effectiveness of Elements of Integrated Marketing Communications: A
       Review of Research,” in IMC: A Paradigm Shift from Traditional Media Planning, Icfai
       University Press, Bangalore, India 2007. (with G.E. Belch)

       "A Review of Research Concerning the Effects of Advertising Communication," in Jagdish
       N. Sheth (ed.), Research in Marketing, Vol. 9, JAI Press Inc., 1987, pp. 59-117. (With G.
       E. Belch and A. Villarreal-Camacho)

Trade Publications

       “One Message, Many Targets,” Realtor Magazine, July 2005, pp. 39-41 (with G.E. Belch)

Case Journals

       "Rattlesnake Wine Cooler," Case Research Journal, North American Case Research
       Association, William Naumes, ed., Durham, N.H., Autumn 1990, pp. 140-174 (with L.
       Eugene Apple).


PROFESSIONAL DEVELOPMENT SEMINARS

U.C. Berkeley                1991 - 1994
Southern Methodist Univ.     1992 - 2005
San Diego St. Univ.          1976 - Present
Microsoft Corp.              1995
Siliconix                    1995
Texas Industries             1995
Sterling Software            1994
Sprint                       1993 - 1996
Square D Corp.               1996
KXAS-TV, Dallas              1996
KOAT-TV, Albuquerque         1997
KSWB-TV, San Diego           1998
Thunderbird Univ. (China)    1999
Seminarium, Argentina        1999
Seminarium, Colombia         1999, 2006
Seminarium, Chile            1999
Seminarium, Peru             2006
Cox Television               2000
Impac Corp, Irvine           2007
ViaSat, Carlsbad             2008
Athens, Greece               2010
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 27 of 53 Page ID
                                 #:14927




VISITING LECTURES/TEACHING

Oviedo, Spain
Reims, France
Paris, France
Shanghai, China
Amsterdam, Netherlands
Ljubjuana, Slovenia
Aix-en-Provence, France
Dubrovnik, Croatia
Maribor, Slovenia
Athens, Greece
Malta, Malta
Nancy, France
Turku, Finland
Portoroz, Slovenia



CONSULTING EXPERIENCE

1976-Present (Partial List)

        - San Diego Chapter, National Council on Alcoholism
        - Bishop's Schools
        - Fleet Enterprises
        - Philips-Ramsey Advertising Agency
        - McDonald's Corporation
        - San Diego Trust & Savings Bank
        - San Diego Gas & Electric Co.
        - GTI Corporation
        - IVAC Corporation
        - Imperial Savings & Loan
        - Smith Hanna Medical Group
        - Termtronics
        - Dailey and Associates Advertising Agency
        - Senco Products
        - Harbour Industries
        - Valle de Oro Bank
        - Compuware
        - Digivision
        - Sharp Hospitals
        - May Centers
        - Cubic Corporation
        - Southwest Estate Group
        - Whirlpool Corporation
        - Centre City Development Corp.
        - U.S. Microtek Corp.
        - San Diego Harbor Excursion
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 28 of 53 Page ID
                                 #:14928


      - Purification Products, Inc.
      - Whirlpool Corp.
      - Road Runner Sports
      - Santel Credit Union
       -Intuit
      - Peterson Magazine Network
      -Troxel Helmets
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 29 of 53 Page ID
                                 #:14929



PRIOR TESTIMONY OF MICHAEL A. BELCH

2019

Airhawk International v. Ontel Products Corporation
Trademark Confusion
Plaintiff                                                      Deposed

Icon Health & Fitness v. Nautilus, Inc
Deceptive Advertising
Plaintiff                                                      Deposed

Alfwear, Inc v. Mast-Jaegermeister, Inc., Oppermanweiss, LLC
Trademark Confusion
Plaintiff                                                      In process

2018

Pacific Marine Propellers, Inc. v. Wartsila Defense, Inc.      Deposed
Predatory Pricing
Plaintiff

Darren Peterson v. Apple, Inc                                  Deposed
Deceptive Advertising
Plaintiff

VitaminsOnline v. Naturewise                                   Deposed
Deceptive Advertising
Plaintiff

2017

Ultimate Brand Management, LLC v. Walmart Stores, Inc.         Deposed
Confusion/deception
Plaintiff

2016

Joules Limited v. Macy’s Merchandising Group                   Testified
Trademark Confusion
Plaintiff

Alaburda v. Thomas Jefferson School of Law                     Testified
Deceptive Advertising
Plaintiff
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 30 of 53 Page ID
                                 #:14930



2015

FIRST DATA MERCHANT SERVICES V. SECURITY METRICS          Deposed
Deceptive Advertising
Plaintiff

2014
MARKETQUEST GROUP, INC. v BIC                             Deposed
Trademark Confusion
Defendant

Eyad Okel Ekel v. Burlington                              Testified
Unauthorized data collection
Plaintiff

2013
NAD KARIM v. HEWLITT PACKARD COMPANY                      Settled
Deceptive Advertising
Plaintiff

MICHE PURSES v .MIRABEAU                                  Settled
Patent Infringement
Plantiffs
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 31 of 53 Page ID
                                 #:14931




                    APPENDIX I
   Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 32 of 53 Page ID
                                    #:14932

ORGAIN APPENDIX i‐SAMPLE DEMOGRAPHICS
                                                             Count        %
Gender                        Male                               144          47.2%
                              Female                             161          52.8%
                              Prefer not to answer                    0       0.0%
Age                           Under 18                                0       0.0%
                              18-24                                  11       3.6%
                              25-34                                  82       26.9%
                              35-44                              110          36.1%
                              45-54                                  43       14.1%
                              55-64                                  42       13.8%
                              65+                                    17       5.6%
                              Prefer not to answer                    0       0.0%
Education                     Less than high school                   0       0.0%
                              High school graduate                   20       6.6%
                              Some college                           42       13.8%
                              Associate degree                       25       8.2%
                              Bachelor's degree                  155          50.8%
                              Advanced degree                        63       20.7%
HH Income                     Under $20,000                          13       4.3%
                              $20,000 - $34,999                      22       7.2%
                              $35,000 - $49,999                      37       12.1%
                              $50,000 - $74,999                      61       20.0%
                              $75,000 - $99,999                      61       20.0%
                              $100,000 - $149,999                    64       21.0%
                              $150,000 - $199,999                    29       9.5%
                              $200,000 or more                       12       3.9%
                              Prefer not to answer                    6       2.0%
Hispanic or Latino Descent?   Yes                                    32       10.5%
                              No                                 273          89.5%
                              Prefer not to answer                    0       0.0%
Race / Ethnicity              White/Caucasian                    234          76.7%
                              Black/African-American                 22       7.2%
                              Hawaiian or Pacific Islander            0       0.0%

                              Hispanic/Latino                        20       6.6%
                              Asian/Asian-American                   19       6.2%
                              Native American or Alaskan              1       0.3%
                              Native
                              Mixed Race                              6       2.0%
                              Some other race                         2       0.7%
                              Prefer not to answer                    1       0.3%
State                         Alabama                                 1       0.3%
                              Alaska                                  0       0.0%
                              Arizona                                 8       2.6%
                              Arkansas                                0       0.0%
                              California                             49       16.1%
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 33 of 53 Page ID
                                 #:14933

                  Colorado                    3        1.0%
                  Connecticut                 6        2.0%
                  Delaware                    1        0.3%
                  District of Columbia        2        0.7%
                  Florida                    26        8.5%
                  Georgia                     9        3.0%
                  Hawaii                      0        0.0%
                  Idaho                       1        0.3%
                  Illinois                   22        7.2%
                  Indiana                    11        3.6%
                  Iowa                        4        1.3%
                  Kansas                      2        0.7%
                  Kentucky                    3        1.0%
                  Louisiana                   1        0.3%
                  Maine                       1        0.3%
                  Maryland                    8        2.6%
                  Massachusetts               6        2.0%
                  Michigan                    2        0.7%
                  Minnesota                   7        2.3%
                  Mississippi                 0        0.0%
                  Missouri                    5        1.6%
                  Montana                     0        0.0%
                  Nebraska                    1        0.3%
                  Nevada                      0        0.0%
                  New Hampshire               0        0.0%
                  New Jersey                 14        4.6%
                  New Mexico                  0        0.0%
                  New York                   16        5.2%
                  North Carolina              6        2.0%
                  North Dakota                0        0.0%
                  Ohio                        8        2.6%
                  Oklahoma                    2        0.7%
                  Oregon                      8        2.6%
                  Pennsylvania               15        4.9%
                  Rhode Island                0        0.0%
                  South Carolina              2        0.7%
                  South Dakota                1        0.3%
                  Tennessee                   1        0.3%
                  Texas                      19        6.2%
                  Utah                        1        0.3%
                  Vermont                     0        0.0%
                  Virginia                    9        3.0%
                  Washington                  9        3.0%
                  West Virginia               1        0.3%
                  Wisconsin                  14        4.6%
                  Wyoming                     0        0.0%
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 34 of 53 Page ID
                                 #:14934




                    APPENDIX II
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 35 of 53 Page ID
                                 #:14935
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 36 of 53 Page ID
                                 #:14936




                   APPENDIX III
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 37 of 53 Page ID
                                 #:14937
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 38 of 53 Page ID
                                 #:14938




                   APPENDIX IV
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 39 of 53 Page ID
                                 #:14939



                         Protein Powder Survey


[PROGRAMMER: DISABLE RESUME LATER BUTTON FOR ENTIRE SURVEY]


INTRO: Thank you for your willingness to participate in our study. This is a brief study that
should take no more than 10 minutes of your time. The responses you give to our questions are
very important to us. If you don’t know an answer to a question or if you don’t have an opinion,
please indicate this in your response. Do not guess. Your answers will only be used in the
aggregate and your personal information will be kept confidential. The results of this study will
not be used to try to sell you anything. When you are ready to get started, please click the
“Continue” button.

S1. Before continuing with this survey, please carefully read these instructions:
   • Please take this survey in one session.
   • There are also simple "attention checks" during this survey (like "select the answer that
     says Apple") that you must pass.
   • While taking this survey, please do not at any time open any other windows or tabs on
     this computer or device or any other computer or device.
   • Please do not view any other written material while taking this survey.
   • Please do not consult or talk with any person while taking this survey.
   • You will not be able to go back to previous screens to change your answers.
     (Check box options provided)

   1. I understand and agree with the above instructions.
   2. I do not understand the above instructions, or I don’t wish to agree to them.
   [TERMINATE]


S2. What is your gender?
   1. Male (target 45%)
   2. Female (target 55%)
   3. Prefer not to answer [TERMINATE]




                                                                                           Page 1
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 40 of 53 Page ID
                                 #:14940




S3. Please select your age from the following categories:
   1. Under 18 [TERMINATE]
   2. 18-24
   3. 25-34
   4. 35-44
   5. 45-54
   6. 55-64
   7. 65+
   8. Prefer not to answer [TERMINATE]
     [TERMINATE IF AGE DOES NOT MATCH QUOTA]

S4. In which state do you currently reside?
    [INSERT DROP DOWN BOX WITH STATE, INCLUDE WASH. D.C.]

S5. Please enter your zip code.
    [TERMINATE IF ZIP DOES NOT MATCH STATE]

S6. Do you or do any members of your household work for any of the following?
    (Select all that apply) [RANDOMIZE 1-5]
     1. A market research or advertising company [TERMINATE]
     2. A company that makes/manufactures or sells protein powder [TERMINATE]
     3. A company that makes/ manufactures or sells vitamins
     4. A company that makes/ manufactures or sells protein snack bars [TERMINATE]
     5. A company that makes/ manufactures or sells nut milk [TERMINATE]
     6. None of these
     7. Don’t know / unsure [TERMINATE]

S7. In the past six months, have you taken a survey on any of the following topics?
    (Select all that apply) [RANDOMIZE 1-3]
     1. Protein powders [TERMINATE]
     2. Protein snack bars [TERMINATE]
     3. Protein shakes (ready-to-drink) [TERMINATE]
     4. Nut milk [TERMINATE]
     5. Automotive parts
     6. Clothing
     7. None of these
     8. Don’t know / unsure [TERMINATE]




                                                                                      Page 2
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 41 of 53 Page ID
                                 #:14941



S8. In the past six months, which of the following products, if any, have you personally
    purchased? (Select all that apply) [RANDOMIZE 1-7]
            1. Protein powder
            2. Protein shakes (ready-to-drink)
            3. Protein bars
            4. Multivitamins
            5. Almond milk
            6. Probiotic supplements
            7. Organic nanobots [TERMINATE]
            8. None of these [TERMINATE]
            9. Don’t know / unsure [TERMINATE]


[TO QUALIFY RESPONDENT MUST INDICATE THAT THEY HAVE PURCHASED
PROTEIN POWDER (S10=1) IN THE PAST SIX MONTHS.

S9. You indicated that you have purchased protein powder in the past six months. What type of
    protein powder have you purchased? (Select all that apply) [RANDOMIZE 1 - 3]
            1. Plant-based protein powder
            2. Whey protein powder
            3. Other dairy-based protein powder
            4. Some other type(s) (Please specify)
            5. None of these
            6. Don’t know / unsure

[TO QUALIFY RESPONDENT MUST INDICATE THAT THEY HAVE PURCHASED
PLANT-BASED PROTEIN PRODUCTS (S9=1)]




                                                                                           Page 3
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 42 of 53 Page ID
                                 #:14942




[INTRO FOR MAIN QUESTIONNAIRE]
Thank you for participating in this survey. Next you will see an image.

Please review the image, you will be given some time to review it.

Once you are finished reviewing the image, a next arrow will be provided to you that you can
click on to advance the survey.

 [RANDOMLY ASSIGN TO CELL 1 = TEST, CELL 2 = CONTROL]

[INSERT IMAGE]

[SHOW IMAGE BASED ON GROUP ASSIGNMENT]

[INCLUDE 7 SECOND TIME DELAY FOR IMAGE]


   Q1.Were you able to see the image clearly?
     1. Yes
     2. No [TERMINATE]
     3. Don’t know / unsure [TERMINATE]

[ALL SUBSEQUENT QUESTIONS, ONE PER SCREEN] [SHOW THUMBNAIL IMAGE
ABOVE QUESTIONS]


   Q2. Please look at the image. Do you associate this image with…? [RANDOMIZE]
      BELOW]

               1. The package design of one company or brand [ASK Q3]
               2. The package design of more than one company or brand [SKIP TO Q4]
               3. The package design of no particular company or brand [SKIP TO Q4]
               4. Don’t know / none [SKIP TO Q4]


  Q3.   What makes you say that? (Please type in your response)
   Q4. This may seem a little odd, but please bear with us for quality control purposes.
       Which one of the following is the color RED ?
       1.    Strongly Disagree [TERMINATE]
       2.    Amazon.com [TERMINATE]
       3.    A Stop Sign
       4.    2 to 3 times a week [TERMINATE]
       5.    Strongly Agree [TERMINATE]
                                                                                           Page 4
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 43 of 53 Page ID
                                 #:14943




DEMOGRAPHICS [INSERT NEW SCREEN]

The following questions are for ‘grouping’ purposes only.


D1.
Which of the following best describes your diet?

1. Only buy plant based products if possible

2.   Usually buy plant based products if available

3.   Will buy both plant based and not plant based products

4.   Typically buy non-plant based products but will also buy plant based

5.   Rarely purchase plant based products



Standard battery of age, education, income, ethnicity questions.

Thank you for your participation. Those are all the questions we have today.


SURVEY LINK:

https://luthresearch.decipherinc.com/survey/selfserve/53c/200310?identifier=test&tag=9&refid=9&P
       WI=9#




                                                                                          Page 5
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 44 of 53 Page ID
                                 #:14944




             APPENDIX V
                  Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 45 of 53 Page ID
                                                   #:14945



                                                              TABLE:1
                                                 ORGAIN FULL SAMPLE RESULTS
                                                               Count              % Within Experimental Condition
                                                       Control     Test Package                    Test Package
Answers                                                Package       [Orgain]     Control Package     [Orgain]
The package design of one company or brand               35             90             23%              59%
The package design of more than one company or
brand                                                   14              12              9%              8%
The package design of no particular company or brand    98              44              64%             29%
Don't know / none                                        5               7              3%              5%
Grand Total                                             152             153            100%            100%

Net Single Source =                                           36%
             Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 46 of 53 Page ID
                                              #:14946



                                                   TABLE 2

            QUALITATIVE (VERBATIM) RESPONSES WITH SELECTED REPRESENTATIVE
                                      VERBATIMS

    Category /Example response

 Specifically mention Orgain: 8 of 90 (8.9%)
- Because it is for the orgain brand
-       I know the brand, it’s Orgain
-       I know this product is made by Orgain because this is one of the protein powders that I use frequently
    - I am used to seeing protein powders that aren’t white in the background. I associate this image with
    Orgain because this is what their packaging looks like.

    Seen/familiar : 16 of 90 (17.8%)

    - I have seen this before
    - I recognize the packaging. I have purchased it in the past
    - I am familiar with this brand, so I associate the colors and design with it
    - It looks very familiar, just can’t remember the name

Purchased: 16 of 90 (17.8%)
    -   Because it is the brand that I bought
    -   I have bought it before
    -   I have try this brand before
    -   I have experience buying this product already
         Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 47 of 53 Page ID
                                          #:14947




One brand/unique: 9 of 90 (10%)
 -   I only know it as one brand
 -   It looks like it originates from one manufacturer
 -   It looks like something from a big brand of protein
 -   It only represents one brand



Organic/organic protein: 9 of 90 (10%)
 -   Organic Protein
 -   Organic Protein is the brand
 -   Organic Protein is clearly the name you see first as the company brand.
 -   The name is Organic Protein

Other: Not clearly classifiable: 32 of 90 (35.5%)


NOTE: All spelling appears exactly as in verbatims
       Not all responses fit exactly into a specific category. Verbatims reviewed by two researchers independently then
       differences resolved through discussion. Number of respondents in each category should be treated as approximate.
Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 48 of 53 Page ID
                                 #:14948




                   APPENDIX VI
                   Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 49 of 53 Page ID
                                                    #:14949


                                                             ORGAIN APPENDIX VII

                                                             VERBATIM RESPONSES




CONTROL CONDITION                                                                                                                       35
Because is a vegan brand and few brands make vegans stuff                                                                                1
because of the way they describe the product                                                                                             1
BRANDING                                                                                                                                 1
COZ                                                                                                                                      1
Creamy chocolate fudge is a flavor I know.                                                                                               1
I am not familiar with the brand                                                                                                         1
i do not have enough evidence to say something other than that                                                                           1
I feel like I have seen this brand on the shelf. If not, it looks really realy similar                                                   1
I have purchased this before.                                                                                                            1
I have seen a very similar tub of protein that has a label very much like this at Costco.                                                1
I have seen this in stores and is about right as far as the price for this product.                                                      1
I have this protein powder                                                                                                               1
I would say this as one company would be associated with this                                                                            1
It has a good brand look                                                                                                                 1
It looks familiar                                                                                                                        1
It looks like a brand I see at Walgreens                                                                                                 1
It looks very familiar but I can't say which brand. I have seen this before or something similar and it was one company that made it.    1
It looks very familiar. In fact, I think it may be the brand I buy, but am not positive.                                                 1
its always only one brand been for one kinds of product                                                                                  1
It's very distinctive. I love it. The colors are nice and it is eyecatching                                                              1
looks basic                                                                                                                              1
Looks like branded                                                                                                                       1
Looks like it, why you need more then one company to make this                                                                           1
Looks perfect for abrand..                                                                                                               1
looks so to me from the design                                                                                                           1
The banner at the bottom that reads CREAMY CHOCOLATE FUDGE as well as the section that lists the fiber, protein, and net carbs           1
                   Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 50 of 53 Page ID
                                                    #:14950


contents reminds me of the Orgain protein powder label.
the design                                                                                                                                 1
The design looks like Vega as their packaging has a very similar layout. They are organic and also display the protein and fiber on the
front. The imagery looks like something they would use and the flavor seems similar to products they have.                                 1
The general aesthetic reminds me of the brand Orgain because they utilize the same color scheme in their products.                         1
the green bar reminds me of one company                                                                                                    1
The green color on the label and picture of the flavor                                                                                     1
there aren't many companies that would make this product                                                                                   1
This resembles the packaging that Shaklee uses for their protein power                                                                     1
unique label design                                                                                                                        1
viga                                                                                                                                       1
(blank)
TREATMENT CONDITION [ORGAIN]                                                                                                              90
Although I can't recall the company that has this image, it looks very familiar.                                                           1
Because it has one name on the container                                                                                                   1
because it is                                                                                                                              1
Because it is for the orgain brand.                                                                                                        1
Because it's the brand that I bought                                                                                                       1
bold letters                                                                                                                               1
every required item in one pack                                                                                                            1
Feel like i've seen something like this before.                                                                                            1
Feel the packaging and the benefits offered are of high quality and unique.                                                                1
great idea                                                                                                                                 1
great product for sure                                                                                                                     1
great quality product                                                                                                                      1
Have purchased this product before                                                                                                         1
I am fairly certain that I have this on my shelf down stairs.                                                                              1
I am familiar with this brand, so I associate the colors and design with it.                                                               1
I don't see multiple brands on it, would assume with the one name that it is just one company. Not clear, but what I would think when
seeing it.                                                                                                                                 1
I had try this brand before.                                                                                                               1
I have bought it before                                                                                                                    1
i have experience buying this product already                                                                                              1
                   Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 51 of 53 Page ID
                                                    #:14951


I have purchased this brand before. Super Target carries it                                                                                   1
I have seen this before and it looks like one specific brand, just can not think of the name                                                  1
I have seen this before in stores.                                                                                                            1
I HAVE SEEN THIS BEFORE SOMEWHERE                                                                                                             1
I have seen this before.                                                                                                                      1
I have seen this brand before and believe it is the brand                                                                                     1
I have seen this product in Costco before and the green color theme is mostly associated with this one brand                                  1
I have this exact protein powder (except vanilla flavored) in my cupboard right now.                                                          1
I have used this protein brand.                                                                                                               1
I know the brand, it's Orgain                                                                                                                 1
I know this product is made by Orgain because this is one of the protein powders that I use frequently                                        1
I love this                                                                                                                                   1
I only know it as one brand                                                                                                                   1
I own a different flavor of protein powder from this company.                                                                                 1
I recognize the packaging. I've purchased it in the past.                                                                                     1
I see right in the center of the packaging in bold letters                                                                                    1
I think it is the product sold by Costco.                                                                                                     1
I think it's the green color and the white jar, but the jar I bought was not rounded, more like a can shape. The brand was Orgain, I think.   1
I think this is a very special design                                                                                                         1
I think this is the Orgain brand. I have seen this packaging before.                                                                          1
I'm used to seeing protein powders that aren't white in the background. I associate this image with Orgain because this is what their
packaging looks like.                                                                                                                         1
I'm very familiar with this brand and their packaging which is always consistent.. I currently have the vanilla protein that I use
frequently and very much enjoy                                                                                                                1
It has a good design and bright colors in addition to having a lot of information that can be useful to the consumer                          1
It has a unique look and I know the brand it is.                                                                                              1
It is a special product of one comapmy                                                                                                        1
It is filled with plant based which is very good for you and also has a great nutritional value.                                              1
It is the typical packaging of the Organic Protein brand.                                                                                     1
It is unique and has a better effect                                                                                                          1
IT IS VERY NOTICABLE                                                                                                                          1
It looks familiar                                                                                                                             1
It looks like a brand design.                                                                                                                 1
                   Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 52 of 53 Page ID
                                                    #:14952


It looks like it originates from one manufacturer.                                                             1
It looks like one clear brand Organic Protein!                                                                 1
It looks like something from a big brand of protein                                                            1
It looks like Vega                                                                                             1
It looks unique.                                                                                               1
It looks very familiar, just can't remember the name                                                           1
It only represents one brand                                                                                   1
It somewhat reminds me of muscle milk for some reason. Not really sure why                                     1
It's an extremely familiar label to me as I have purchased from this company before                            1
It's Orgain! I have their protein powder on my shelf right now. It's delicious.                                1
I've seen it before in stores                                                                                  1
Ive seen that protein before. I guess the company name is organic protein                                      1
I've seen this packaging before                                                                                1
just does                                                                                                      1
looks like a familiar brand of proiten but mayne not                                                           1
Looks like it has a brand name                                                                                 1
Looks like Vega                                                                                                1
Looks very nice to me!                                                                                         1
natural                                                                                                        1
Organic Protein                                                                                                1
Organic Protein is clearly the name you see first as the company brand.                                        1
Organic Protein is the Brand                                                                                   1
original packaging is presented. Packaging design directly indicates a specific brand                          1
Overall good some organic protein overall.                                                                     1
pacage label                                                                                                   1
Personal experience with the product                                                                           1
the brand is organic protein                                                                                   1
The bubbles at the bottom that list the amount of protein and carbs remind me of GNC's products.               1
the label                                                                                                      1
The large font displayed on the package.                                                                       1
The large name on the front                                                                                    1
The name is Organic Protein,                                                                                   1
The package design is unique and original to this particular brand with the specific color and print layout.   1
                    Case 8:18-cv-01253-JLS-ADS Document 98-9 Filed 05/29/20 Page 53 of 53 Page ID
                                                     #:14953


There is nothing noted to make it be from more than one company.                                                          1
This is the brand I buy                                                                                                   1
this is the brand I buy, and the stylized writing of organic protein along with the three colored circles is distinct.    1
This is the brand my wife uses                                                                                            1
This is the brand of protein powder that I bought last.                                                                   1
This is the brand that I currently use.                                                                                   1
Vega                                                                                                                      1
(blank)
Grand Total                                                                                                              125
